Case 5:19-cv-00218-JSM-PRL Document 12 Filed 06/17/19 Page 1 of 1 PageID 65



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

STRIKE 3 HOLDINGS, LLC,

      Plaintiff,

v.                                                        Case No: 5:19-cv-218-Oc-30PRL

JOHN DOE SUBSCRIBER ASSIGNED
IP ADDRESS 97.101.82.7,

      Defendant.


                               ORDER OF DISMISSAL

      Before the Court is the Plaintiff's Notice of Voluntary Dismissal without Prejudice

of John Doe (Dkt. 11). Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed without prejudice.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 17th day of June, 2019.




Copies furnished to:
Counsel/Parties of Record
